IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30586
                        Conference Calendar


CHARLES CARTER,
                                           Plaintiff-Appellant,

versus

TOWN OF NEW ROADS, Mayor; JOHN R.
JARREAU; BUDDY JOE LEONARD; JAMES BEST,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 95-CV-461-B-M2
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Charles Carter appeals from the district court’s dismissal

of his civil rights complaint pursuant to Heck v. Humphrey, 114
S. Ct. 2364 (1994).   Carter has not adequately briefed the

district court’s determination that his § 1983 claims are not

cognizable under Heck nor has he briefed the court’s

determination that, insofar as Carter is seeking habeas relief,

he has not exhausted his state remedies.    These issues are

therefore deemed abandoned on appeal.     See Yohey v. Collins, 985


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
F.2d 222, 225 (5th Cir. 1993).   Accordingly, the judgment of the

district court is AFFIRMED.